Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 16 have been canceled.
Claims 1-5, 7-15, and 17-20 are pending.
Response to Amendment/Arguments
Applicant has amended the claims, changing the scope of the examined claims.  The claims are addressed below.
In view of the amendment to the claims, the previous double patenting rejection to claims 2-10 and 12-20 is withdrawn.
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Applicant argues the prior art cited does not teach operating the QACC at run-time to determine an approach for each of read, write, and refresh operations associated with a figure of merit defined based on the achievable quality, energy usage, and quality specification.  This argument is not persuasive.  This claimed element is taught based the following citation from Ranjan:
(Page 2, column 1, 2nd paragraph)
Next, employing the above techniques, we design a quality-configurable memory array (QCMEM), in which read and write operations to each word in the memory can be performed at various predefined levels of quality at runtime. Towards this end, we enhance QCMEM with low-overhead peripheral circuits to dynamically modulate the read/write current and duration. In QCMEM, the read-/write quality for a word is specified as vector of error probabilities, in which each element represents the probability of error for a group of bits within the word. This specification allows the numerical significance of errors to be controlled during load/store operations, in addition to error probability. To evaluate the benefits of QCMEM, we utilize it as a scratchpad in the memory hierarchy of a vector processor [13]. We enhance the load/store instructions in the ISA of the programmable vector processor with quality fields that denote the error tolerable during their execution. We develop an auto-tuning framework that utilizes gradient descent search to determine the quality fields of the load/store instructions in a given application program so as to minimize energy for a desired application output quality.
(Page 5, column 1, 4th paragraph)
Most applications, including ones that are highly amenable to approximate computing, have a mix of sensitive data that is not tolerant to approximations, and resilient data that may be approximated. The ability to distinguish between resilient and sensitive data in memory is a major challenge in using approximate storage. Also, the quality field for each quality-aware load/store instruction in a program needs to be determined such that the energy benefits are maximized for a given output quality constraint. We propose an automatic tuning framework in order to address these challenges.

Based on the above citation, Ranjan does provide an automatic tuning framework to determine the maximum benefits based on quality fields of the load/store instructions.  There is processing involved to determine the best approach to minimize energy usage for a quality constraint.  It is maintained that Ranjan does teach the newly added claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Ranjan et al (“Approximate Storage for Energy Efficient Spintronic Memories” June 2015; “Ranjan”) in view of Cho (US20140173208).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claim 1,11:

a quality aware cache controller (QACC) (controller processes addresses and data; Fig. 1, 4, 5) configured to receive address, data, and a read/write signal from a processor (approximate storage using spintronic cache; page 2, col 2, par. 2; section 3, 4.2, 5.1); and
a quality table configured to receive addresses and a quality specification from the processor associated with each address, the quality specification corresponding to one or more of (i) permissible magnitude of error, (ii) error rate, and (iii) average error associated with data held in each address, the quality table further configured to provide the quality specification for each address to the QACC, and further configured to provide the quality specification for each address to the QACC (provide predefined quality parameter for each word in memory; quality specified as error rate; Sect. 1, page 2, col 1, par 2-3; Sect. 2, page 2, col 2, par 5; Sect. 4.2, page 3, col 2, par. 6 – page 4, col 1, par 1; Fig. 4);
wherein the QACC at run-time to determine an approach for each of read, write, and refresh operations associated with a figure of merit defined based on the achievable quality, energy usage, and quality specification (provide an automatic tuning framework to determine the maximum benefits based on quality fields of the load/store instructions, perform processing to determine the best approach to minimize energy usage for a quality constraint; (page 2, col 1, par. 2; page 5, col 1, par. 4).
Ranjan teaches a spintronic cache (page 2, col 2, par 2) but does not teach the specific details of the claimed cache, including a data array comprising one or more ways, each way having one or more bytes, and each byte having one or more bit groups, and a tag array comprising one or more ways each associated with the one or more ways of the data array.  It is well-known in the art to use a multi-way cache having a data array and tag array for storage to 
Allowable Subject Matter
Claims 2-5, 7-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THAN NGUYEN/Primary Examiner, Art Unit 2138